Case 1:18-cV-Ol733-PKC-VI\/|S Document 19 Filed 12/13/18 Page 1 of 2 Page|D #: 75

Littler Mendelson, PC

° ~ - 900 Third Avenue
l el New York, NY 10022.3298

Emp|oyment & Labor Law Su|utions Wor|dwidem

Barbara A. Gross
212.471.4486 direct

212.583.9600 main
December 13, 2018 646'219'4115 m

bgross@littler.com

VIA ECF

The Honorable Vera M. Scanlon
United States Magistrate Judge
United States District Court
Eastern District of New York

225 Cadman Plaza East
Brooklyn, New York 11201

Re: Jane Doe v. St. .Iohn’s University et al., Case No.: 18-cv-1733 (PKC)

Dear Judge Scanlon:

We represent Defendants St. John’s University and Jackie Lochrie (collectively, “Defendants”)
in the above referenced matter. We write, jointly with Plaintiff s counsel, to provide a status
update of the case, in preparation for the conference scheduled before Your Honor on December
19, 2018 and in response to the request for the parties to file a proposed scheduling order prior to
the conference

The parties have finalized the settlement agreement between the parties. Pursuant to the terms of
the settlement, the stipulation of dismissal with prejudice cannot be immediately filed, but it will
be ready to be filed within the next 30 days (and likely sooner). Therefore, we request a very
brief final adjournment of any further action in this matter in order to allow the parties time to
file the stipulation of dismissal executed by the parties.

If the Court is unable to briefly adjourn further action in this matter, the parties again instead
request that the Court reschedule the pre-motion conference regarding Defendants’ request to
move to dismiss the Complaint that was adjourned on June l sine die, pending the then
anticipated mediation and possible settlement of this matter. As a result of Defendants’ pending
request to move to dismiss, the parties respectfully request an adjournment of the requirement to
file a proposed scheduling order.

We thank the Court for its consideration
Respectfully submitted,
Littler Mendelson, P.C.

/s/ Barbara A. Gross
Barbara A. Gross

|itt|er.com

Case 1:18-cV-01733-PKC-VI\/|S , Document 19 Filed 12/13/18 Page 2 of 2 Page|D #: 76

The Honorable Vera M. Scanlon
December 13, 2018
Page 2

cc: Ms. Allegra Fishel, Esq. (via ECF)
Ms. Iliana Konidaris, Esq. (via ECF)

